GRAND PEAK CAPITAL CORP. NOTICE OF MEETING AND MANAGEMENT INFORMATION CIRCULAR FOR AN ANNUAL GENERAL AND SPECIAL MEETING OF SHAREHOLDERS IN RESPECT OF AN ARRANGEMENT BETWEEN GRAND PEAK CAPITAL CORP. AND LUCKY MINERALS INC. February 23, 2009 TABLE OF CONTENTS Page NOTICE TO UNITED STATES SHAREHOLDERS 1 INFORMATION CONCERNING FORWARD–LOOKING STATEMENTS 2 INFORMATION CONTAINED IN THIS CIRCULAR 2 GLOSSARY OF TERMS 4 GLOSSARY OF MINING TERMS 6 SUMMARY 10 The Meeting 10 The Arrangement 10 Effect of the Arrangement on Grand Peak Warrants 10 Recommendation and Approval of the Board of Directors 11 Reasons for the Arrangement 11 Conduct of Meeting and Shareholder Approval 11 Court Approval 11 Income Tax Considerations 12 Right to Dissent 12 Stock Exchange Listings 12 Information Concerning the Company and Lucky Minerals After the Arrangement 12 Selected Unaudited Pro–Forma Consolidated Financial Information For The Company 13 Selected Unaudited Pro–Forma Consolidated Financial Information for Lucky Minerals 13 Risk Factors 13 GENERAL PROXY INFORMATION 15 Solicitation of Proxies 15 Currency 15 Record Date 15 Appointment of Proxyholders 15 Voting by Proxyholder 15 Registered Shareholders 16 Beneficial Shareholders 16 Revocation of Proxies 17 INTEREST OF CERTAIN PERSONS OR COMPANIES IN MATTERS TO BE ACTED UPON 17 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 17 VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES 18 Outstanding Grand Peak Shares 18 Principal Holders of Grand Peak Shares 18 VOTES NECESSARY TO PASS RESOLUTIONS 18 ELECTION OF DIRECTORS 18 EXECUTIVE COMPENSATION 19 Long Term Incentive Plan ("Ltip") Awards 20 Option/Stock Appreciation Rights ("Sar") Grants During the Most Recently Completed Financial Year 20 Aggregated Option/Sar Exercises During the Most Recently Completed Financial Year 20 Termination of Employment, Change in Responsibility and Employment Contracts 20 Compensation of Directors 20 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 20 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 21 MANAGEMENT CONTRACTS 21 APPOINTMENT OF AUDITOR 21 AUDIT COMMITTEE 21 Composition of The Audit Committee 21 Audit Committee Oversight 22 Reliance on Certain Exemptions 22 Pre–Approval Policies and Procedures 22 External Auditor Service Fees (By Category) 22 CORPORATE GOVERNANCE 22 Board Of Directors 22 Directorships 23 Orientation And Continuing Education 23 Ethical Business Conduct 23 Nomination Of Directors 23 Compensation 23 Assessments 23 THE ARRANGEMENT 23 General 23 Reasons For The Arrangement 24 Recommendation Of Directors 24 Fairness Of The Arrangement 24 Details Of The Arrangement 25 Authority Of The Board 28 Conditions To The Arrangement 28 Shareholder Approval 28 Court Approval Of The Arrangement 29 Proposed Timetable For Arrangement 29 Lucky Minerals Share Certificates And Certificates For New Shares 29 Relationship Between The Company And Lucky Minerals After The Arrangement 29 Effect Of Arrangement On Outstanding Grand Peak Warrants 30 Resale Of New Shares And Lucky Minerals Shares 30 Expenses Of Arrangement 31 INCOME TAX CONSIDERATIONS 31 Certain Canadian Federal Income Tax Considerations 31 Certain U.S. Federal Income Tax Considerations 35 RIGHTS OF DISSENT 42 Dissenters' Rights 42 RISK FACTORS 44 Economics Of Developing Mineral Properties 44 Securities Of Lucky Minerals And Dilution 44 Title Matters 44 Competition 44 Conflicts Of Interest 45 No History Of Earnings Or Dividends 45 Potential Profitability Depends Upon Factors Beyond The Control Of Lucky Minerals 45 Environmental Risks And Other Regulatory Requirements 45 Dependency On A Small Number Of Management Personnel 46 Uninsurable Risks 46 Foreign Countries And Regulatory Requirements 46 Currency Fluctuations 46 APPROVAL OF THE COMPANY'S STOCK OPTION PLAN 46 APPROVAL OF THE LUCKY MINERALS STOCK OPTION PLAN 47 Stock Option Plan Of Lucky Minerals 47 Purpose Of The Lucky Minerals Option Plan 47 General Description And Exchange Policies 47 THE COMPANY AFTER THE ARRANGEMENT 48 Name And Exchange Listing 48 Directors And Officers 48 Business Of The Company Following The Arrangement 48 Business Overview 49 Description Of Share Capital 49 Changes In Share Capital 50 Trading Price And Volume 50 Selected Unaudited Pro–Forma Consolidated Financial Information Of The Company 51 The Company's Year–End Audited Financial Statements 52 LUCKY MINERALS AFTER THE ARRANGEMENT 52 Name, Address And Incorporation 52 Intercorporate Relationships 52 General Development Of Lucky Minerals' Business 52 Lucky Minerals' Business History 52 Trends 53 Selected Unaudited Pro–Forma Financial Information Of Lucky Minerals 53 Dividends 54 Business Of Lucky Minerals 54 Summary Of Property Commitments 55 The Nico Property 55 Available Funds 64 Administration Expenses 65 Share And Loan Capital Of Lucky Minerals 65 Fully Diluted Share Capital Of Lucky Minerals 65 Prior Sales Of Securities Of Lucky Minerals 66 Options And Warrants 66 Principal Shareholders Of Lucky Minerals 66 Directors And Officers Of Lucky Minerals 66 Management Of Lucky Minerals 67 Corporate Cease Trade Orders Or Bankruptcies 68 Penalties Or Sanctions 68 Personal Bankruptcies 69 Conflicts Of Interest 69 Executive Compensation Of Lucky Minerals 69 Indebtedness Of Directors And Executive Officers Of Lucky Minerals 69 Lucky Mineral's Auditor 69 Lucky Mineral's Material Contracts 69 Promoters 70 TRANSFER AGENT AND REGISTRAR 70 LEGAL PROCEEDINGS 70 ADDITIONAL INFORMATION 70 EXPERTS 70 OTHER MATTERS 71 APPROVAL OF INFORMATION CIRCULAR 71 CERTIFICATE OF THE CORPORATION 72 AUDITORS' CONSENT 73 Schedule A: Form of Resolutions Schedule B: The Arrangement Agreement Schedule C: The Interim Order Schedule D: Dissent Procedures Schedule E: Pro–Forma Unaudited Consolidated Balance Sheet of Grand Peak Capital Corp. as at September 30, 2008 Schedule F: Pro–Forma Unaudited Consolidated Balance Sheet of Lucky Minerals Inc. as at September30, 2008 Schedule G: Consolidated Audited Financial Statements of Grand Peak Capital Corp. for the Year Ended September 30, 2008 Schedule H: Grand Peak Stock Option Plan Schedule I: Grand Peak Audit Committee Charter Schedule J: Nico Property Claim Lists ScheduleK: Grand Peak Change of Auditor Notices GRAND PEAK CAPITAL CORP. Suite 900 — 555 Burrard Street Vancouver, British Columbia V7X 1M8 Telephone No. (604) 443–5059 / Fax No. (604) 692–2801 Email: info@grandpeakcapital.com NOTICE OF ANNUAL GENERAL AND SPECIAL MEETING OF SHAREHOLDERS To:The Shareholders of Grand Peak Capital Corp. TAKE NOTICE that pursuant to an order of the Supreme Court of the Yukon Territory dated December 18, 2008, an annual general and special meeting (the "Meeting") of shareholders (the "Grand Peak Shareholders") of Grand Peak Capital Corp. (the "Company") will be held at
